DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US 20190103085 A1) in view of O'Hair et al. (US 10269335 B1).
	Regarding claim 1, Decker discloses a musical step sequencer (Abstract), comprising: a button grid (e.g., 210 in Fig. 2) comprising a plurality of rows and a plurality of columns of grid buttons (para. 0043), wherein each of the columns (e.g., A1…H1, A2…H2, A3…H3) represents a temporal portion of a sound pattern, and one or more patterns are generated by pressing buttons on the grid (para. 0007, 0009-0010, 0044); and an output, wherein signals corresponding to the one or more patterns are generated at the output (para. 0007, 0040).  
	Decker does not mention explicitly: wherein at least one button within the button grid changes color when activated, the color of the activated button indicating the frequency content of the sound associated with the button.
	O'Hair discloses a MIDI-based musical input device (Abstract) comprising a button grid comprising a plurality of rows and a plurality of columns of grid buttons (col. 2, line 62 – col. 3, line 11; col. 3, lines 48-57); wherein at least one button within the button grid changes color when activated, the color of the activated button indicating the frequency content of the sound associated with the button (col. 3, lines 19-30; col. 4, lines 41-53: with the broadest reasonable interpretation to the claim language, a particular color associated with a particular note within the scale reads on “indicating the frequency content of the sound associated with the button”; see also col. 5, line 58 – col. 6, line 4; col. 9, lines 3-11).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate O'Hair’s teaching of dynamically colored key layout into the system of Decker to arrive the claimed invention. Doing so would, for example, facilitate user recognition of that note in the chord keys and melody keys (O'Hair, Abstract). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 3, Decker discloses: wherein the signals are MIDI on or off signals (para. 0046-0047, 0055).  
	Regarding claim 4, Decker discloses: wherein the signals are control signals for music production software (para. 0074, 0105).  
	Regarding claim 5, Decker discloses: wherein the control signals are for controlling a graphical user interface generated by the music production software (para. 0107). 
	 Regarding claim 7, Decker discloses a system (e.g., Fig. 14) comprising: a computer (1405); music production software running on said computer, said music production software including instructions for generating a graphical user interface (para. 0115) that includes a virtual representation of a grid of buttons corresponding to a step sequencer wherein each of the columns in the grid represents a temporal portion of a sound pattern (para. 0007, 0009-0010, 0044); and a hardware controller (1420) coupled to the computer and used to control the music production software (para. 0116, 0120), the controller having a grid of buttons corresponding to the virtual grid of buttons on said graphical user interface (para. 0116: “input devices 1420 can include any or all of a keyboard touch pad …”), wherein pressing a button on said hardware controller causes the corresponding button on said graphical user interface to be activated (para. 0037: “receiving an input (e.g., user input or automation) corresponding to a selection of a cell within a particular array (e.g., row of cells) in a cell matrix, …”; para. 0116).
Decker does not mention explicitly: wherein at least one button within the button grid changes color when activated, the color of the activated button indicating the frequency content of the sound associated with the button.
	O'Hair discloses a MIDI-based musical input device (Abstract) comprising a button grid comprising a plurality of rows and a plurality of columns of grid buttons (col. 2, line 62 – col. 3, line 11; col. 3, lines 48-57); wherein at least one button within the button grid changes color when activated, the color of the activated button indicating the frequency content of the sound associated with the button (col. 3, lines 19-30; col. 4, lines 41-53: with the broadest reasonable interpretation to the claim language, a particular color associated with a particular note within the scale reads on “indicating the frequency content of the sound associated with the button”; see also col. 5, line 58 – col. 6, line 4; col. 9, lines 3-11).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate O'Hair’s teaching of dynamically colored key layout into the system of Decker to arrive the claimed invention. Doing so would, for example, facilitate user recognition of that note in the chord keys and melody keys (O'Hair, Abstract). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 9-13, Decker discloses: wherein the controller grid is at least 4 rows by 16 columns (Fig. 2); wherein each row corresponds to a channel (230) and each column corresponds to a step in a sequence (para. 0043); wherein a sequence programmed on said controller is simultaneously programmed by said music production software (para. 0007, 0009-0010, 0044); wherein playing a sequence on the hardware controller cause the same sequence to play on the graphical user interface (para. 0007, 0009-0010, 0044); wherein playing a sequence on the hardware controller causes the corresponding buttons to activate on the grid of buttons on said graphical user interface (para. 0037, 0116).  
	Decker does not mention explicitly: wherein the controller grid is exactly 4 rows by 16 columns.
	However, the feature in question is deemed to be related merely to a design choice of the controller grid and is considered to involve a minor adjustment to the numbers of row and column of the grid taught by Decker. Since Decker teaches the adjustability of the grid (para. 0043), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the invention of Decker to arrive the claimed invention by providing a controller grid that is 4 rows by 16 columns, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
5.	Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Decker in view of O'Hair et al. further in view of Ludovici (US 9159307 B1).
Regarding claim 2, Decker does not mention explicitly: wherein the output is a USB port.
Ludovici discloses a MIDI controller (e.g., Fig. 10), comprising: a button grid (combination of 100a and 100b), wherein one or more patterns are generated by pressing buttons on the grid (col. 5, lines 25-33); wherein signals corresponding to the one or more patterns are generated at an output (col. 11, lines 14-26), wherein the output is a USB port (col. 10, lines 35-50).  
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ludovici’s teaching of USB port into the combination of Decker and O'Hair to arrive the claimed invention. Doing so would, for example, facilitate work with a third-party apparatus or software (Ludovici, col. 7, lines 52-59). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 8, Decker does not mention explicitly: wherein the button on the said graphical user interface changes color when activated.  
The teaching of Ludovici includes: wherein the button on the said graphical user interface changes color when activated (col. 11, lines 14-26).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ludovici’s teaching of colored button on the GUI into the combination of Decker and O'Hair in order to better assist the user to operate the system (Ludovici, col. 11, lines 36-38). 
Regarding claim 14, Ludovici discloses: wherein the grid buttons on the controller are coded with different colors (col. 13, lines 50-60).
	The combination of Decker, O'Hair and Ludovici does not mention explicitly: wherein the grid buttons on the controller are soft touch RGB.
The examiner takes official notice that Soft Touch Color Scheme such as soft touch RGB is well known in the art. It would have been obvious to one of ordinary skill in the art to have modified the combination of Decker, O'Hair and Ludovici to arrive the claimed invention by coding the grid buttons using soft touch RGB color scheme, as a design choice for coding the grid buttons, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	
Response to Arguments
6.	Applicant's arguments received 09/22/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-5 as set forth above in this Office action.

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837